Title: To James Madison from Andrew Parks, 22 January 1824
From: Parks, Andrew
To: Madison, James


        
          Dear Sir,
          Kanawha County Virga. 22nd. Jany. 1824
        
        While John Payne Todd Esqr. was at the French Seminary at Baltimore, he contracted an account with me in the Store I kept there at the time. Soon after the articles were had, I left Balte., and moved to the Western Country. Since which time, I have not had the pleasure to hear from Mr. Todd. I have herewith taken the liberty to inclose you the account, with a request, if it should not materially interfere with your convenience, to have it adjusted for me with Mr. Todd; who I am persuaded will recognize the items of the account, and pay me though it has been of so long standing. Permit me to ask the favor of you to write me on the subject of this a/c, and direct to me at the Kanawha Saline Post office. With sincere regards to Mrs. Madison I am Dear Sir very respectfully Yr. Obt. Servt.
        
          Andw. Parks
        
      